ITEMID: 001-70193
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF POLONETS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Violation of P1-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses award - domestic and Convention proceedings
TEXT: 4. The applicant was born in 1948 and lives in the city of Zhytomyr, Ukraine.
5. On 28 January 2000 the applicant retired from his post in the Zhytomyr Regional Police Department (hereafter “the Police Department”). Having received no redundancy pay, to which he was entitled, the applicant instituted proceedings against the Police Department, seeking the recovery of the debt.
6. On 7 November 2001 the Koroliovsky District Court of Zhytomyr awarded the applicant UAH 7,410 in redundancy pay arrears. On 12 March 2002, the Zhytomyr Regional Court of Appeal (hereafter “the Court of Appeal”), on the Police Department’s appeal, re-examined the case and upheld this judgment.
7. On 19 March 2002 the Koroliovsky District Bailiffs’ Service (hereafter “the Bailiffs’ Service”) instituted enforcement proceedings in respect of the judgment of 7 November 2001 and joined the applicant’s case to other enforcement actions against the debtor.
8. On 14 June 2002 the Bogunsky District Court of Zhytomyr rejected the applicant’s complaint about the bailiffs’ inactivity. The court stated that in October 2001, acting in the course of the enforcement proceedings to which the applicant’s case was subsequently joined, the Bailiffs’ Service levied the Police Department’s bank account, which revealed no funds suitable for attachment. The court found that no further actions regarding the Police Department’s account were possible in the absence of budgetary funds earmarked for such purposes. This judgment was upheld by the Court of Appeal on 26 August 2002 and by the Supreme Court on 13 January 2003.
9. On 17 January 2004 the Koroliovsky District Court of Zhytomyr, on the Police Department’s request, temporarily suspended the enforcement proceedings. On 6 April 2004 the Court of Appeal quashed this decision as it was taken in the applicant’s absence and manifestly unfounded. On 14 May 2004 the Koroliovsky District Court of Zhytomyr ultimately rejected the Police Department’s request.
10. On 23 September 2004 the Bailiffs’ Service terminated the enforcement proceedings as the judgment of 7 November 2001 had been enforced in full.
11. The relevant domestic law is set out in the judgment of 29 June 2004 in the case of Voytenko v. Ukraine (no. 18966/02, §§ 20-25).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
